359 S.W.3d 583 (2012)
Curtis A. JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73456.
Missouri Court of Appeals, Western District.
March 6, 2012.
Ruth Sanders, Kansas City, MO, for Appellant.
Karen Kramer, Jefferson City, MO, for Respondent.
Before CYNTHIA L. MARTIN, P.J., THOMAS H. NEWTON, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Mr. Curtis A. Johnson appeals from the denial of his Rule 29.15 post-conviction *584 relief motion. He claims that trial counsel provided ineffective assistance by failing to introduce certain evidence.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).